            Case 2:20-cr-00089-WBS Document 22 Filed 09/24/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                      CASE NO. 2:20-CR-00089-WBS
12                                 Plaintiff,     STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                          v.                    ACT; FINDINGS AND ORDER
14 RIGOBERTO GUERRA-SALCEDO, and                  DATE: September 28, 2020
   RAYMOND LEON RODRIGUEZ,                        TIME: 9:00 a.m.
15                                                COURT: Hon. William B. Shubb
                      Defendants.
16

17

18                                           STIPULATION

19        1.     By previous order, this matter was set for status on September 28, 2020.

20        2.     By this stipulation, defendants now move to continue the status conference

21 until December 7, 2020 at 9:00 a.m., and to exclude time between September 28, 2020, and

22 December 7, 2020 at 9:00 a.m., under Local Code T4.

23        3.     The parties agree and stipulate, and request that the Court find the

24 following:

25               a)      The government has represented that the discovery associated with

26        this case includes investigative reports, photographs, and audio recordings. All of

27        this discovery has been either produced directly to counsel and/or made available

28        for inspection and copying.


     STIPULATION REGARDING EXCLUDABLE TIME         1
30   PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:20-cr-00089-WBS Document 22 Filed 09/24/20 Page 2 of 3


 1                b)      Counsel for defendants desire additional time review the discovery,

 2         conduct defense investigation, meet with their respective clients, and otherwise

 3         prepare for trial in this matter.

 4                c)      Counsel for defendants believe that failure to grant the above-

 5         requested continuance would deny them the reasonable time necessary for effective

 6         preparation, taking into account the exercise of due diligence.

 7                d)      The government does not object to the continuance.

 8                e)      Based on the above-stated findings, the ends of justice served by

 9         continuing the case as requested outweigh the interest of the public and the

10         defendant in a trial within the original date prescribed by the Speedy Trial Act.

11                f)      For the purpose of computing time under the Speedy Trial Act, 18

12         U.S.C. § 3161, et seq., within which trial must commence, the time period of

13         September 28, 2020 to December 7, 2020 at 9:00 a.m., inclusive, is deemed

14         excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it

15         results from a continuance granted by the Court at defendant’s request on the basis

16         of the Court’s finding that the ends of justice served by taking such action outweigh

17         the best interest of the public and the defendant in a speedy trial.

18         4.     Nothing in this stipulation and order shall preclude a finding that other

19 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

20 the period within which a trial must commence.
21         IT IS SO STIPULATED.

22

23 Dated: September 23, 2020                           MCGREGOR W. SCOTT
                                                       United States Attorney
24

25                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
26                                                     Assistant United States Attorney
27

28
     Dated: September 23, 2020                         /s/ JONATHAN GONZALES
      STIPULATION REGARDING EXCLUDABLE TIME        2
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:20-cr-00089-WBS Document 22 Filed 09/24/20 Page 3 of 3

                                                   JONATHAN GONZALES
1                                                  Counsel for Defendant
                                                   Rigoberto Guerra-Salcedo
2

3
     Dated: September 23, 2020                     /s/ PHIL COZENS
4                                                  PHIL COZENS
                                                   Counsel for Defendant
5                                                  Raymond Rodriguez
6

7                                      FINDINGS AND ORDER
8          IT IS SO FOUND AND ORDERED.
9
10         Dated: September 23, 2020
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME    3
30    PERIODS UNDER SPEEDY TRIAL ACT
